Citation Nr: 1739639	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA benefits purposes, to include entitlement to death pension and dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970.  The Veteran died in November 2011.  The appellant is seeking recognition as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania. 

The Board notes that the appellant was previously represented by Veterans of Foreign Wars.  However, in an August 2017 statement, the appellant revoked her appointment.  She has not appointed a new representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to schedule a videoconference hearing before the Board.  In her May 2015 substantive appeal (VA Form 9), the appellant requested a hearing before a Veterans Law Judge in Washington, D.C., which was scheduled for January 2017 and then rescheduled for May 2017.  In May 2017, the appellant requested further postponement of the hearing in Washington, DC due to health reasons and the Board found good cause to reschedule the hearing.  38 C.F.R. § 20.702.  Subsequently, in June 2017, the appellant submitted a statement requesting a videoconference hearing at the Regional Office in Anchorage, Alaska (her current residence) due to health reasons.  As the appellant has shown good cause to change the venue of her hearing to a videoconference hearing, a remand is necessary to schedule the appellant for a videoconference hearing and provide proper notice on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before a Veterans Law Judge at the RO in Anchorage, Alaska.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the appellant is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

